Peyton, J.,
delivered the opinion of the court:
Mary Beauchamp and W. T. Beauchamp, her husband, Ellen Heath and Henry Heath, her husband, Mary E. Wilson, Henry E. Wilson, and James A. Wilson, filed their bill in the chancery *28court of Yalobusha county against Nancy Wilson, Robert Wilson, Thomas H. Wilson, Annie Davidson, Rebecca Doak and J. S. Doak, her husband, alleging that in the year 1844, Archibald Wilson, since deceased, purchased from one John Reed a certain tract of land situated near the town of Grenada in said county, containing about 480 acres, as decribed and set out in the bill. The bill further states that the said Archibald Wilson paid two thousand dollars for the land, and had the title to the same made to his wife, Nancy Wilson, who has since made voluntary conveyances of said land in different parcels, to several of her children, who are codefendants to this suit, and prays that the said Nancy Wilson be declared a trustee for the -said Archibald Wilson, and that the voluntary conveyances made by her as aforesaid be annulled, and that the legal title to said land may be conveyed to the heirs of the said Archibald Wilson.
The complainants filed an amended bill, setting up an agreement in writing by said Nancy Wilson, of date June 20, 1844, admitting that her husband, A. Wilson, had bought the land in controversy, which she promised to hold in good faith for his benefit.
Nancy Wilson denies in her answer to the bill that her said husband furnished the "money to buy said land, and avers that the same was purchased with her money, and she also denies having signed the agreement of the 20th June, 1844, to hold said land in good faith for her said husband, as set out in complainants’ amended bill. And the answer of Robert Wilson corroborates to some extent the answer of Nancy Wilson.
Upon the final hearing of the case on original and amended bill, answers, exhibits and proofs, the court declared Nancy Wilson to be a trustee of the lands mentioned in the bill of complaint, for tbe heirs of Archibald Wilson, deceased, and decreed that the voluntary conveyances of the several parcels of said land made by said Nancy Wilson since the death of her husband, be *29set aside and annulled, and that said land be conveyed to the heirs of Archibald Wilson, deceased.
From this decree the defendants appeal to this court, and assign for error the action of the court below.
It is insisted, as stated in her answer to the bill, that Nancy Wilson bought the land herself, with her own money. This view of the case is not sustained by the testimony. And if she acquired a right to the land, it must be by way of advancement upon purchase of the same by her husband in her name. This will depend upon the intention of the parties at the time of the transaction; for it seems to be well settled by the authorities, that whether a purchase by the husband in the name of his wife is an advancement or not, is a question of pure intention, though presumed in the first instance to be an advancement and provision for her, therefore, any antecedent or contemporaneous acts or facts may be received, either to rebut or support the presumption, and any acts or facts so immediately after the purchase as to be fairly considered a part of the transaction, may be received for the same purpose. Perry on Trusts, 119, sec. 147. This presumption is stronger in favor of a wife, than a child; for the reason that she canDot, at law, be the trustee of her husband. 2 Story’s Equity, 450, see. 1204. And it is believed that the parol testimony in this case is insufficient to rebut this presumption. There is, therefore, no implied trust in the property for the heirs of Archibald Wilson, deceased.
Has the instrument of writing purporting to be an express trust, which is in the words and figures following, “June the 20th, 1844. This is to show that my husban, A. Wilson, has bought of John Beed, a track of land of 4 hundred and eighty acres lighing in Yalowbusha county, near Grenada, and has the deed made to me which I promise to hold in good faith for his benefit, (signed) Nancv Wilson,” been established by the testimony?
Mary Beauchamp, testifies that she was acquainted with the handwriting of Nancy Wilson, and also with that of Archibald Wil*30son, having frequently seen them write; that the body of the instrument above stated as Exhibit A., to the amended bill of complaint, is in the handwriting of Archibald Wilson, and the signature thereto is in the handwriting of Nancy Wilson. Saw it in July or August, 1870, among the papers of her husband, and knew at once it was the handwriting of my father, and my mother’s signature, in her handwriting. Heard her mother say several times pending this suit, that she may have signed the instrument, but she had no recollection of it. Heard her often say that it was Archibald Wilson’s money that paid for the land. And it is agreed by the parties, that Henry B. Heath and Miss Tennie Jones would both testify, that since the commencement of this suit, they have heard Nancy Wilson say she might have-signed said instrument-of writing, but if she did she had no recollection of it.
Richard P. Lake, testifies, that considering the dates, he regards the signatures of Nancy Wilson to the deed to William E. Beau-champ, dated 26th of December, 1856, and also the like signature to deed to Rebecca Doak, dated 23d of March, 1868, both admitted to be genuine, and the like signature to said instrument, to be written by the same hand. And that the signatures of Nancy Wilson to her bond to John Reed, dated the 11th day of June, 1844, when the purchase of the land was made, an 1 to her deed to Alfred Brown, dated 17th day of February, 1845, and of her name to said instrument, were in his opinion, the same handwriting, and written by the same person. And W. F. Beauchamp, testifies, to having heard Nancy Wilson say, that she might have signed said instrument, but if she did she had forgotten it.
Nancy Wilspn denies having signed said instrument, but said she would have signed it if her husband had offered it, knowing, what it was for. And Martha A. Crawford testified that she heard her grandmother, Nancy Wilson, say that the money paid for the land in controversy, was the money of her grandfather Archibald Wilson, which he had received for his place in Noxubee county,, and for his cotton crop.
*31T. J. N. Bridgers and K. Coffman say, from comparison of handwriting, they do not believe that Nancy Wilson signed-said instrument, and Ann E. Davidson is of the same opinion. And James B. Townsend ‘testifies that he has no confidence in the ability of any one to tell whether a number of signatures ornantes were written by the same hand, where there is no more seen of the handwriting than the mere names, and where there-had been no previous acquaintance with the hands before seeing the names.
The testimony-of Mary Beauchamp proves the signature of Nancy Wilson to said instrument to be genuine; and that of Luke-proves the signature to said instrument to be in the same handwriting with the signatures of Nancy Wilson to the deeds to-William F. Beauchamp and Rebecca Doak, which are admitted to be genuine. This testimony, taken in connection with the admissions of Nancy Wilson that she might have signed it and forgotten-it, and that she would have signed it if her husband had offered it, knowing what it was for, tends strongly to show that she signed the instrument, and, from lapse of time, had forgotten it; and this presumption is strengthened by the admission that she knew what, it was for, and therefore would have signed it if her husband had offered it for her signature. From this, it is evident that there was an understanding between her husband and herself as to the instrument, and that she should execute it; and the instrument having been, as appears from the-evidence, written by him, who must have known the importance of such a written declaration of trust, as evidence of the character in which she held the legal title to the land in dispute, it is not to be presumed that he would, after writing it, have neglected to offer it to her for her signature, according to their apparent understanding, whilst the whole transaction was fresh in their memory. This would be the course of a prudent man who desired to secure his right and protect his interests.
On the other band, we have the testimony of T. J. N. Bridgers- *32and K. Coffman, who say, from comparison of handwriting, they do not believe that Nancy Wilson signed said instrument; and Ann E. Davidson was of the same opinion. James B. Townsend testifies that he has no confidence in the ability of any one to tell whether a number of signatures or names were written by the same hand, when there is no more seen of the handwriting than the mere names, and where there had been no previous acquaintance with the handwriting before seeing the names. But experts are allowed to testify whether the signature in dispute is by the same hand as another admitted to be genuine. And while comparison of handwriting by the jury is restricted in the English practice to writings put in the case for other purposes, it is allowed in the American states to put in genuine signatures, written before the controversy arose, for the mere purpose of enabling the jury to judge by comparison. But in a note to 1 Greenleaf’s Evid. 621, sec. 576, it is said: “Those having much experience in the trial of questions depending upon the genuineness of -handwriting, will not require to be reminded that there is nothing in the whole range of the law of evidence more unreliable, or where courts and juries are more liable to be imposed upon.”
Where there is a conflict in the evidence in a case depending on facts, where no legal questions are involved as in the case under consideration, and where the mind cannot repose with entire confidence and certainty upon a conclusion in favor of either party, the action of the court below will not be disturbed.
The decree is affirmed.